Citation Nr: 0331158	
Decision Date: 11/12/03    Archive Date: 11/17/03

DOCKET NO.  96-27 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a skin disorder 
due to herbicide exposure.  

3.  Entitlement to an increased rating for peptic ulcer 
disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Robinson, Counsel




REMAND

On March 24, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  
Thereafter, your case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the regional office (RO) level.  

In the event that you appeared at a hearing before a 
Veterans Law Judge (VLJ) other than the VLJ signing this 
remand, be advised that if your case is returned to the 
Board, it will be reassigned to the VLJ who conducted your 
hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran served in the US Army 
from May 1949 to June 1971.  While some 
service medical records are contained in 
the claims file, it appears that the 
records are incomplete.  Contact the 
National Personnel Records Center 
(NPRC), or any other appropriate agency, 
and obtain the veteran's complete 
service medical records.  If no 
additional service records can be found, 
or if they have been lost or destroyed, 
ask for specific confirmation of that 
fact.

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examinations.  Send the claims folder to 
each of the examiners for review.

A)  The veteran should be afforded an 
audiological evaluation, with 
audiometric studies, to determine the 
etiology of his current bilateral 
hearing loss.  The examiner should 
specifically opine as to whether the 
veteran's current hearing bilateral 
hearing loss is at least as likely as 
not related to his military service, in 
particular to any artillery noise trauma 
in service (the VA hearing examination 
of record does not include such 
opinion).  .

B)  The veteran should be afforded a 
dermatological examination to determine 
the nature and extent of any skin 
disorder.  The examiner should opine as 
to whether it is at least as likely as 
not that the veteran's variously 
diagnosed skin disorder is related to 
any treatment for dermatological 
complaints in service, or may be 
directly related to the veteran's 
exposure to herbicides.  Further, the 
examiner should confirm or rule out the 
diagnosis of mycosis fungoides and 
indicate whether it is considered to be 
a form of a non-Hodgkin's lymphoma.  The 
examiner should opine as to the earliest 
manifestation of the veteran's current 
skin disorder.

C)  The veteran should be afforded a 
gastroenterolgy examination to determine 
the nature and severity of his peptic 
ulcer disease.  Specifically, the 
veteran claims that various symptoms 
which have been related to other 
diagnosed nonservice connected disorders 
are related to his peptic ulcer disease.  
The examiner should report the nature, 
frequency, and severity of all 
gastrointestinal symptoms noted, and 
comment regarding the relationship 
between any such symptoms and the 
service connected peptic ulcer disease.

3.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




